                          IN THE UNITED STATES DISTRICT COURT
                         FOR THE NORTHERN DISTRICT OF GEORGIA
                                    ATLANTA DIVISION

           WOODROW ANDREW CLARK,                    :
              Movant,                               :
                                                    :          CRIMINAL ACTION NO.
                 v.                                 :            1:15-CR-104-SCJ-2
                                                    :
           UNITED STATES OF AMERICA,                :
               Respondent.                          :

                                                ORDER

                 Presently before the Court is the Magistrate Judge’s Report and

           Recommendation (R&R) recommending that the pending 28 U.S.C. § 2255 motion to

           vacate be denied. [Doc. 171]. Movant has filed his objections in response to the R&R.

           [Doc. 173].

                 A district judge has broad discretion to accept, reject, or modify a magistrate

           judge’s proposed findings and recommendations. United States v. Raddatz, 447 U.S.

           667, 680 (1980). Pursuant to 28 U.S.C. § 636(b)(1), the Court reviews any portion of

           the Report and Recommendation that is the subject of a proper objection on a de novo

           basis and any non-objected portion under a “clearly erroneous” standard. “Parties

           filing objections to a magistrate’s report and recommendation must specifically

           identify those findings objected to. Frivolous, conclusive or general objections need

           not be considered by the district court.” Marsden v. Moore, 847 F.2d 1536, 1548 (11th

           Cir. 1988).


AO 72A
(Rev.8/8
2)
                 On June 28, 2016, after a trial, the jury found Movant guilty of conspiracy to

           possess with the intent to distribute heroin, in violation of 21 U.S.C. §§ 841(a)(1) &

           (b)(1)(A) and 846. [Docs. 8, 124]. On September 12, 2016, this Court sentenced

           Movant to 156 months of incarceration to be followed by five years of supervised

           release. The Eleventh Circuit affirmed. See United States v. Clark, 710 Fed. Appx.

           418 (11th Cir. 2017), cert. denied, 138 S. Ct. 2663 (2018). Movant then filed the

           instant § 2255 motion, raising four grounds for relief.

                 In the R&R, the Magistrate Judge determined that Movant had failed to establish

           his Ground 1 claim that his trial counsel was ineffective for failing to file a motion in

           limine to challenge the expert testimony of a special agent witness because he had not

           been qualified as an expert. The Magistrate Judge concluded that Movant could not

           establish a claim of ineffective assistance because his counsel objected when the

           Government’s counsel appeared to ask the agent for an expert opinion at trial, and this

           Court sustained the objection. [Doc. 165 at 4-5].

                 In his Ground 2, Movant claimed his trial counsel was deficient for failing to

           request a jury instruction on expert testimony, but as explained by the Magistrate

           Judge, no experts testified at Movant’s trial. In Ground 3, Movant contends that that

           his counsel failed to challenge evidence of Movant’s prior convictions. Again,




                                                      2

AO 72A
(Rev.8/8
2)
           Movant’s claim is belied by the record because Movant’s counsel filed a motion

           seeking to exclude evidence of Movant’s prior convictions.

                 In Ground 4, Movant claims that his cell phone records were improperly

           admitted into evidence. However, according to the Magistrate Judge, the case Movant

           relies on, Carpenter v. United States, 138 S. Ct. 2206 (2018), is not applicable.

           Carpenter stands for the proposition that a warrant is required to obtain cell site

           location information from a wireless telephone service provider, but the evidence

           admitted at Movant’s trial was taken directly from the phones found in Movant’s car

           after his arrest, and law enforcement officials had obtained a warrant to search the

           phone. [Doc. 165 at 17-18].

                 In his objections, Movant first contends that the Magistrate Judge erred in

           concluding that he is not entitled to relief with respect to his Grounds 1 and 2 regarding

           his claims that his trial counsel failed to object to the expert testimony of a law

           enforcement agent and failed to seek a jury instruction on expert testimony. Petitioner

           contends that expert testimony was given at his trial and that trial counsel failed to

           keep it out and should have sought an instruction. However, Movant challenged the

           purported expert testimony in his appeal, and the Eleventh Circuit held that because

           the agent’s “testimony was based on his perception of [Movant]’s actions, it was

           admissible as lay opinion testimony under Rule [of Evidence] 701.” Clark, 710 Fed.


                                                       3

AO 72A
(Rev.8/8
2)
           Appx. at 422 (11th Cir. 2017). Granting relief to Movant with respect to either of his

           first two grounds for relief would require this Court to “reverse” the Eleventh Circuit’s

           determination that there was no expert testimony at Movant’s trial. “Once a matter has

           been decided adversely to a defendant on direct appeal, it cannot be re-litigated in a

           collateral attack under section 2255.” United States v. Nyhuis, 211 F.3d 1340, 1343

           (11th Cir. 2000) (citation and quotation omitted). As this Court is bound by the

           Eleventh Circuit’s determination that the agent provided lay testimony, Movant cannot

           demonstrate that he was prejudiced by his trial counsel’s failure to challenge that

           testimony as expert testimony.

                 Movant’s objection to the Magistrate Judge’s determination regarding his

           Ground 3 is entirely conclusory and thus does not merit discussion. Marsden, 847 F.2d

           at 1548. Finally, in his objection to the Magistrate Judge’s conclusion that Movant is

           not entitled to relief with respect to his Ground 4 claim that his cell phone records were

           improperly admitted, Movant argues that the Supreme Court in Carpenter did state that

           data from cell phones are protected by the Fourth Amendment. Although Movant is

           correct, see Carpenter, 138 S. Ct. at 2214 (“[P]olice officers must generally obtain a

           warrant before searching the contents of a phone.”), the record reflects that the agents

           did obtain a warrant prior to searching Movant’s phone, [Doc. 149 at 98], and the data

           from the phone were thus not subject to exclusion at Movant’s trial.


                                                       4

AO 72A
(Rev.8/8
2)
                 Having reviewed the R&R in light of Movant’s objections, this Court concludes

           that the Magistrate Judge’s findings and conclusions are correct. Accordingly, the

           R&R, [Doc. 171], is hereby ADOPTED as the order of this Court, and the 28 U.S.C.

           § 2255 motion to vacate, [Doc. 163], is DENIED.

                 For good cause shown, Movant’s motion for an extension to file his objections,

           [Doc. 174], is GRANTED nunc pro tunc.

                 This Court further agrees with the Magistrate Judge that Movant has failed to

           raise any claim of arguable merit, and a Certificate of Appealability is DENIED

           pursuant to 28 U.S.C. § 2253(c)(2).

                 The Clerk is DIRECTED to close Civil Action Number 1:18-CV-4189-SCJ.

                 IT IS SO ORDERED, this 22nd day of January, 2020.



                                                 s/Steve C. Jones
                                                 STEVE C. JONES
                                                 UNITED STATES DISTRICT JUDGE




                                                    5

AO 72A
(Rev.8/8
2)
